Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-5, 7-19 renumbered as 1-18 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: This is the primary reason for the allowance of claims 1, 5, 18 and 19. An update search has been performed, and no prior arts have been found that alone or in any combination would show or suggest a claimed invention comprising, among other limitations “transmitting, to a user equipment (UE), information related to frequency domain resources of at least one subband on which carrier sensing is to be performed, each of the at least one subband being a part of a bandwidth of a carrier and the at least one subband has a bandwidth of integer multiple of N number of physical resource blocks (PRBs), wherein N is a positive integer; performing carrier sensing on the at least one subband in response to transmitting the information related to the frequency domain resources of the at least one subband; allocating idle resources in a first subband of the at least one subband to the UE based on a result of the carrier sensing, wherein the idle resources are allocated in a unit determined based on a subset of the N number of PRBs; and transmitting, to the UE, control information indicating the idle resources allocated to the UE”.
Regarding independent claims 1, 5, 18, 19, Yang et al. (US 20180027589 A1) closest prior art of record discloses transmitting, to a user equipment (UE), information related to frequency domain resources of at least one subband on which carrier sensing is to be performed (para. 26: the eNB informs a terminal of information about a detected sub-bandwidth in the clear state by means of an air interface PHY command); and performing carrier sensing on the at least one subband (Yang, para. 56: performing, by a node device, a Clear Channel Assessment (CCA), detection on each of the divided sub-bandwidths respectively). Other prior art such that Yi et al. (US 20200359362 A1) discloses the subband size may be determined based on the system bandwidth, and then, anchor subband should belong to one of subband. For example, when system bandwidth is 400 MHz, and the subband size is 100 MHz, anchor subband should be one of four subbands. Other art such as SORIAGA et al. (US 20190230656 A1) discloses slot aggregation, a single DCI in a slot is used for multi-grant scheduling. For example, the DCI can schedule multiple different TBs (e.g., non-repeated and associated with the different HARQ process numbers) in multiple (e.g., consecutive) slots. A single ACK may be sent for all of the multiple TBs. The ACK may acknowledge whether each of the different TBs was successfully received. The DCI may also schedule the HARQ ACK process for each of the different TBs. However, the prior arts of record fail to discloses alone or in any combination the limitations the above mentioned limitations as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466